Riddick, J., (dissenting). I concur in the judgment of the court, but dissent from so much of the opinion as holds that the indictment in this case is insufficient to support a verdict for murder in the first degree. The only objection to the sufficiency of the indictment is the omission to charge that the killing was done “deliberately.’.’ Our statute says that an indictment must contain “a statement of the acts constituting the offense, in ordinary and concise language, and in such a manner as. to enable a person of common understanding to know what is intended.” Sec. 2090, Sand. & H. Dig. The indictment in this case expressly charges the defendant with “murder in the first degree,” and it alleges in apt words that both the assault and the killing were done “feloniously, willfully, with malice aforethought and with premeditation, etc.” In the case of McAdams v. State, 25 Ark. 415, this court held a similar indictment to be sufficient to support a verdict of murder in the first degree. The court said that “the terms malice aforethought, deliberation and. premeditation are synonymous.” This ruling is supported by the decisions o£ most of the courts of this country. 2 Bish. Cr. Pro. sec. 584, and note 5. The same proof is required, and the rights of a defendant are in no way prejudiced by this ruling. For this reason, I believe it better to follow the rule as laid down, rather than run the risk of making the law uncertain by overturning a rule of procedure already established by the court.